Title: II. Farell & Jones to John Wayles, 16 December 1771
From: Farrell & Jones
To: Wayles, John



Sir
Bristol December 16. 1771.

We refer to what we wrote you by Capt. Aselby who we have this day an account is safe arrived with you. We are since without any of yours. We made £1000 Insurance on 100 hhds Tobacco by the Planter Capt Cawsey but by Mr. Evans’s list we find you have only 76 hhds on board. We shall therefore get a return for the short Interest. We wish we could advise you of his being arriv’d but as yet we have heard nothing of him, tho’ we find he has been sail’d 13 weeks and from the accounts we have of the dreadfull  weather on the coast of America just at the time he sail’d, we have too much reason to think we shall never see him more. The only hopes we have are that he lost his Masts and was obliged to bear away for the West Indies, tho’ there is a Letter in town from Antigua dated 3 Novr. and no Account of him there. If he miscarrys it will be a great loss to many of our Friends. The Estate of WR 50 hhds, Col. Richd. Randolph 54 hhds and A cary 50 hhds not a shilling insured; the Estate of PR 6 hhds, also not Insured. We cannot help thinking it a little unjustifiable for the Executors of WR Estate to run such risks especially as we wrote them we should never Insure without positive orders. This day we received a Letter dated 24. Septr. from Mr. Mercur Skelton Copy of which and our answer we have sent to Mr. Evans with directions to show them to you. Not having heard anything lately from you about this affair, we are at a loss what to say, but we think he cannot have any objections to our proposal, at least we think it a fair one, and unless he means that we should have a good deal of trouble and time to get our money, will readily accept it.
We have for some time past been silent about African Consignments tho’ we have had many applications on that head from Gentlemen who were desirous of sending their Ships to Virginia. Your conduct in the sale of the Amelia was very agreeable to the Owners and no less pleasing to us, and we should have continued sending at least one Ship annually to you, but we could not help being desirous of having some of those long accounts settled which are now disputing (and in which we think ourselves cruelly used) before we enter’d further into any engagements which might increase our Debts abroad. You are sensible what vast sums we have now lying dead in Virga., some disputed at Law without the least shadow of reason, while the payment of others has been put off from Year to Year with promises which they had as little intention of performing as reason for delaying payments. Notwithstanding this we have been and are very happy to render you any service and as we hope you will soon be able to bring some of our Accounts to a final settlement, in which we doubt not your best endeavors, we are now applying to our Friends in the African way for a Vessell to send to you, and as you know the objection they have to having only one person concern’d (for fear of Death) we propose to join Col Rich Randolph with you, which we apprehend will be perfectly agreeable. So soon as we succeed in our applications, you may depend  on timely advice & having nothing further to add We remain Sir Your obed: hble Servts

F & J

